205 F.2d 957
Richard J. CHILDERS, for Himself and Other Members of aClass Similarly Situated, Appellant,v.The BROTHERHOOD OF RAILROAD TRAINMEN, a VoluntaryUn-Incorporated Association, etc., et al.
No. 14775.
United States Court of Appeals Eighth Circuit.
Aug. 5, 1953.

Robert L. Robertson and Fred J. Freel, Kansas City, Mo., for appellant.
John Murphy, Horace F. Blackwell, Jr., and Sam D. Parker, Kansas City, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice at appellant's cost, on stipulation of parties.